     Case 3:19-cv-19243-FLW Document 13 Filed 08/18/20 Page 1 of 21 PageID: 737



 *NOT FOR PUBLICATION*

                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY
_______________________________________

     MARGARET TEMPLE,

     Appellant,

     v.                                                   Civil Action No. 19-19243 (FLW)

     ANDREW SAUL,                                                     OPINION
     Commissioner of Social Security

     Appellee.



WOLFSON, Chief Judge:

          Appellant Margaret Temple (“Appellant” or “Temple”) challenges Social Security

Administration Commissioner Andrew Saul’s (“Appellee” or “Commissioner”) determination that

she is not eligible for Disability Insurance Benefits (“DIB”) under Title XVI of the Social Security

Act, 42 U.S.C. § 1381 et seq. Because substantial evidence supports the Administrative Law

Judge’s (“ALJ”) determination, this appeal is DISMISSED.

I.        BACKGROUND AND PROCEDURAL HISTORY

      A. The Medical Records

          On August 28, 2014, Temple filed for DIB with the Social Security Administration

(“SSA”), alleging a disability that began around January 2012, when she tripped on a mat at work

and fell “head first into a concrete wall.” See Administrative Record (“A.R.”) 11, 345. Temple

returned to her job as an administrative clerk for Catholic Charities in March of that year, managing

her pain with a combination of muscle relaxants, anti-inflammatories, and Neurotin. See A.R. 457.

A lumbar MRI conducted in May showed multi-level degenerative changes to her spine, a cervical

                                                 1
 Case 3:19-cv-19243-FLW Document 13 Filed 08/18/20 Page 2 of 21 PageID: 738



MRI showed a herniated disc, and an electromyogram showed nerve damage in her wrist. Id. 429,

431. Temple underwent a cervical discectomy in August 2012 to repair the herniation, id. 388,

432, after which she was “generally doing well” despite swelling in her neck. Id. 357. Prior to her

accident, Temple had undergone a discectomy and facetectomy, id. 433, which involved

decompressing damaged discs along her spine, and a laminectomy, where a herniated disc in her

thoracic spine “could not be corrected because it was too close to [the] spinal cord.” Id. 54.

Temple’s fall exacerbated “her baseline pain” from these preexisting injuries. Id. 423.

       Through 2013, Temple continued to manage her pain with Neurontin, which doctors said

provided “quite a bit of relief.” Id. 314. The Orthopedic Spine Institute observed that she could

stand up without difficulty and walk with a normal gait. Id. 304. Examinations in 2014 likewise

showed no walking impairments, id. 467, 470, and Temple felt “well” around this time, id. 467,

469, even though she had developed reduced lumbar spine flexion, id. 498, 501, 504, peripheral

polyneuropathy, id. 306, and carpel tunnel syndrome. Id. 304. Through 2017, Temple reported that

her pain remained under control, maintained a normal gait, and continued to stand up without

difficulty. Id. 604, 621, 625, 647-664.

       Three doctors examined Temple in connection with her injuries. See id. 438-44. Dr.

Vijaykumar Kulkarni conducted his examination on January 13, 2014, after Temple filed for

worker’s compensation. He concluded that Temple is totally disabled. Id. 443. Dr. Betty Vekhnis

examined Temple on December 16, 2014. Id. 488. Although Dr. Vekhnis determined that Temple

has a history of cervical fusions, neck and lower back pain, radicular pain, and difficulty using her

hands repetitively, she did not offer an opinion as to whether Temple is disabled, nor did she draw

any conclusions about the extent to which Temple’s impairments functionally limit her ability to

work. Temple’s regular pain management specialist, Eric Freeman, partially completed a medical



                                                 2
 Case 3:19-cv-19243-FLW Document 13 Filed 08/18/20 Page 3 of 21 PageID: 739



source statement, indicating that Temple has a limited ability to lift, carry, sit, stand, and walk.

But, like Dr. Vekhnis, Dr. Freeman did not draw a conclusion as to Appellant’s functional capacity.

Id. 495. Mohammad Rizwan, a doctor with the state agency that evaluated Temple’s worker’s

compensation claim, reviewed Temple’s medical records in July 2015. He concluded that Temple

is able to lift and carry twenty pounds occasionally and ten pounds frequently, stand or walk for

five out of eight hours, and sit for six out of eight hours, which is consistent with the SSA’s

definition of light work. Id. 82-83. After an extensive evaluation, physical therapist Timothy Hatt

similarly found that Temple can perform light work. Id. 335.

   B. The Testimonial Record

       In connection with her application for DIB, Temple testified as to her daily routine and

physical limitations. See A.R. 32-60. Generally, Temple stated that she is “always in pain” in her

neck, down her back and left leg, into her foot, where she feels numbness, in both wrists, and in

her fingers when she tries to grasp things. Id. 34, 41-42, 45, 56-59. To “somewhat subside” the

pain she takes Vicodin four times daily, as well as a muscle relaxer, the combination of which

causes tiredness and irritability, prevents her from driving, id. 62, and causes her to fall asleep

while reading or watching TV. Id. 42-44. She stated that she cannot turn her head more than forty-

five degrees or repetitively. Id. 48-49.

       In terms of daily activities, Temple shops, but only lightly. Id. 36-37. She cleans the house,

but only “surfaces.” Id. 37, 49. She used to help her husband mow the lawn, but “can’t do that

anymore.” Id. 49. She cooks only simple meals and does not garden. Id. She sleeps in her bed now,

but used to sleep in a recliner on the first floor of her house because “it was too tough going up the

stairs.” Id. 52, 63. Temple can write for “about ten minutes” before her fingers feel numb, but the

numbness subsides shortly thereafter. Id. 45. Even so, she has difficulty doing repetitive things



                                                  3
 Case 3:19-cv-19243-FLW Document 13 Filed 08/18/20 Page 4 of 21 PageID: 740



with her hands, id. 46, 59, like typing for longer than thirty minutes, id., opening a jar, id. 50, or

fastening buttons. Id. She “used to have hobbies, but not anymore . . . . [e]ver since I hurt my

back.” Id. For the same reason, she is unable to lose weight, is “lucky” if she can walk a block,

although she visits her in-laws nearby, id. 39, and cannot sit for longer than an hour. Id. 55. She

does not go to church or volunteer. Id. 38. Despite her pain, Temple is able to read for short periods

of time, do crossword puzzles, bathe herself, although she keeps her hair short so that she is able

to reach behind her head to wash it, id. 51, and do laundry with some help from her daughter,

including carrying the laundry basket up and down the stairs. Id. 37-38, 51, 53.

   C. The ALJ’s Findings

       The state agency responsible for making disability determinations denied Temple’s claim

for worker’s compensation on January 7, 2015. See A.R. 14, 89-93, 96-98; Mot. to Remand, at 2.

Temple then applied for DIB with the SSA. After a hearing on March 13, 2018, the ALJ determined

that, although Temple has degenerative disc disease and is obese, she is not eligible for DIB. See

A.R. 11-20. The ALJ did not credit the medical opinions of Drs. Kulkarni, Vekhnis, and Freeman,

instead granting “significant weight” to the state medical consultant and physical therapist. Id. The

ALJ also did not credit Temple’s testimony as to her chronic pain and fatigue, and the side effects

of her pain medication, which he deemed to be inconsistent with the medical evidence. Id. 18. In

making these determinations, the ALJ applied the standard five-step process outlined in 20 C.F.R.

§ 404.1520. See infra. The Appeals Council rejected Temple’s request for review on September 4,

2019, see A.R. 1-6, and the ALJ’s decision was adopted as the Commissioner’s final decision.

       Temple now appeals, arguing that the ALJ “discounted and ignored relevant probative

evidence . . . rejected the medical opinions of the treating physicians regarding the nature and

severity of [her] impairments,” and did not properly question the vocational expert, who testified



                                                  4
 Case 3:19-cv-19243-FLW Document 13 Filed 08/18/20 Page 5 of 21 PageID: 741



that Temple could perform her past relevant work as an administrative clerk, as that job is defined

in the Dictionary of Occupational Titles (“DOT”). Mot. to Remand, at 2, 5. The Commissioner

opposes Temple’s motion.

II.    STANDARD OF REVIEW

       In order to qualify for DIB, a person must be disabled, as defined by the Social Security

Act and subsequent regulations. Title XVI of the Act defines disability as the “inability to engage

in any substantial gainful activity by reason of any medically determinable physical or mental

impairment which can be expected to result in death or which has lasted or can be expected to last

for a continuous period of not less than 12 months.” 42 U.S.C. § 1382c(a)(3)(A). Using this

definition, the SSA applies a five-step test to determine whether a person is disabled. See 20 C.F.R.

§ 404.1520; Sullivan v. Zebley, 493 U.S. 521, 526 (1990); Williams v. Sullivan, 970 F.2d 1178,

1181 (3d Cir. 1992).

        At Step one, the ALJ determines whether the claimant is currently engaged in “substantial

gainful activity,” 20 C.F.R. § 404.1520(a), as defined in the regulations. See 20 C.F.R. § 220.141.

If so, her application is denied. See Bowen v. Yuckert, 482 U.S. 137, 146-47 n.5 (1987). If not, at

Step two, the claimant must show that she suffers from a “severe impairment” or “combination of

impairments,” 20 C.F.R. § 404.1520(c); Bowen, 482 U.S. at 146-47 n.5, which limits her ability to

do “basic work activities” such as “walking, standing, sitting, lifting, pushing, pulling, reaching,

carrying or handling.” 20 C.F.R. § 404.1521(b). If her impairment is severe, then at Step three the

claimant must demonstrate that her disability meets or equals an impairment listed in 20 C.F.R. Pt.

404, App. 1 (“Listing of Impairments”). 20 C.F.R. § 404.1520(a)(4)(iii). Here, the ALJ often

enlists experts to explain relevant medical evidence. See, e.g., Burns v. Barnhart, 312 F.3d 113,

119 (3d Cir. 2002). If the impairment meets or equals a listed impairment, then the claimant is



                                                 5
 Case 3:19-cv-19243-FLW Document 13 Filed 08/18/20 Page 6 of 21 PageID: 742



considered disabled per se and ALJ’s inquiry ends. See Plummer v. Apfel, 186 F.3d 422, 428 (3d

Cir. 1999). But if the claimant fails to show that her disability meets a listed impairment, then at

Step four she must demonstrate that she lacks sufficient residual functional capacity to perform

past relevant work. 20 C.F.R. § 404.1520(e). Residual functional capacity is defined as “what a

[claimant] can still do despite his limitations.” 20 C.F.R. § 404.1520(a). The claimant bears the

burden of proof. See Plummer, 186 F.3d at 428. If the claimant is able to perform past work, then

she is not considered disabled. See Bowen, 482 U.S. at 141-42. However, if she shows that she

cannot perform such work, then the ALJ continues to Step five. At this step, the burden shifts to

the Commissioner to show that the claimant can perform “other work.” 20 C.F.R. § 404.1520(f).

“Other work” consists of jobs that exist in significant numbers in the national economy, which the

claimant can perform given her age, education, past work experience, and residual functional

capacity, as determined by the ALJ. Id.; Plummer, 186 F.3d at 428. The ALJ often seeks testimony

from a vocational expert on this point. Plummer, 186 F.3d at 428. “In addition, the ALJ generally

consults the DOT, a publication of the United States Department of Labor that contains

descriptions of the requirements for thousands of jobs that exist in the national economy, in order

to determine whether any jobs exist that a claimant can perform.” Burns, 312 F.3d at 119. If the

Commissioner fails to meet this burden, then the claimant is entitled to benefits.

       On review, a district court “shall have power to enter, upon the pleadings and transcript of

the record, a judgment affirming, modifying, or reversing the decision of the Commissioner of

Social Security, with or without remanding the cause for a rehearing.” 42 U.S.C. § 405(g);

Matthews v. Apfel, 239 F.3d 589, 592 (3d Cir. 2001). The Commissioner’s decisions on factual

questions are conclusive if supported by “substantial evidence in the record.” 42 U.S.C. § 405(g);

Knepp v. Apfel, 204 F.3d 78, 83 (3d Cir. 2000). While a court must examine the record in its



                                                 6
 Case 3:19-cv-19243-FLW Document 13 Filed 08/18/20 Page 7 of 21 PageID: 743



entirety to determine whether the Commissioner’s findings are supported by substantial evidence,

see Gober v. Matthews, 574 F.2d 772, 776 (3d Cir. 1978), the standard of review is deferential.

Jones v. Barnhart, 364 F.3d 501, 503 (3d Cir. 2004). Specifically, “substantial evidence” is “more

than a mere scintilla” but less than a preponderance, McCrea v. Comm’r of Soc. Sec., 370 F.3d

357, 360 (3d Cir. 2004); Jesurum v. Sec’y of the United States Dep’t of Health & Human Servs.,

48 F.3d 114, 117 (3d Cir. 1995), i.e., “such relevant evidence as a reasonable mind might accept

as adequate.” Plummer, 186 F.3d at 427; Ventura v. Shalala, 55 F.3d 900, 901 (3d Cir. 1995). A

district court therefore is not “empowered to weigh the evidence or substitute its conclusions for

those of the fact-finder,” Williams v. Sullivan, 970 F.2d 1178, 1182 (3d Cir. 1992), cert. denied,

507 U.S. 924 (1993), or reverse the Commissioner’s decision even if there is evidence in the record

that would justify a different conclusion. See Simmonds v. Heckler, 807 F.2d 54, 58 (3d Cir. 1986).

       Finally, a reviewing court may not “conduct its own independent analysis” of the record.

Kitchen v. Astrue, 2012 WL 375250, at *3 (M.D. Pa. 2012) (“[T]he Third Circuit Court of Appeals

[has] stated that the District Court should not conduct its own independent analysis when the ALJ

fails to mention certain evidence and fails to consider all relevant and probative evidence.”); see

also Fargnoli v. Massanari, 247 F.3d 34, 44 n. 7 (3d Cir. 2001) (“The District Court, apparently

recognizing the ALJ's failure to consider all of the relevant and probative evidence, attempted to

rectify this error by relying on medical records found in its own independent analysis, and which

were not mentioned by the ALJ. This runs counter to the teaching of SEC v. Chenery

Corporation, 318 U.S. 80 (1943), that ‘[t]he grounds upon which an administrative order must be

judged are those upon which the record discloses that its action was based.’”).




                                                7
 Case 3:19-cv-19243-FLW Document 13 Filed 08/18/20 Page 8 of 21 PageID: 744



III.      DISCUSSION

          In the present case, at Step one, the ALJ found that Appellant has not worked since the

onset of her alleged disability. See A.R. 16. At Steps two and three, the ALJ found that Appellant

has “severe” impairments, including degenerative disc disease and obesity, but that they neither

singly, nor in combination, met a listed impairment. See A.R. 16-17. In evaluating Appellant’s

limited functional capacity at Step four, the ALJ determined Appellant’s physical impairments

limit her to light work, see A.R. 17-19, but that limitation does not preclude Appellant from

performing her past relevant work as an administrative clerk. See A.R. 19-20. Because the ALJ

concluded at Step four that Appellant is capable of performing past work, he did not proceed to

Step five, and Appellant was deemed not disabled. See A.R. 20. Appellant raises two issues on

appeal. With respect to the ALJ’s determination of her residual functional capacity, Appellant

argues that the ALJ “use[d] the record to arrive at his own conclusion [and] rejected all of the

medical source statements regarding [her] limitations.” Mot. to Remand, at 11. With respect to the

hypothetical on which the ALJ relied to elicit vocational expert testimony, Appellant argues that

the ALJ failed to include “all credible, established limitations.” Id. at 17.

       A. The ALJ’s Determination of Appellant’s Residual Functional Capacity

          Appellant takes issue with the ALJ’s assessment of her residual functional capacity,

arguing first that there is insufficient evidence to support the finding that she can perform light

work. Opp. Br., at 9. An ALJ’s determination of a claimant’s residual functional capacity must be

based on all of the relevant evidence, including the claimant’s subjective symptoms. See C.F.R.

§§ 404.1546(c), 404.1545(a). However, “the ALJ need only include . . . those limitations which he

finds to be credible.” Salles v. Comm’r of Soc. Sec., 229 Fed. App’x. 140, 147 (3d Cir. 2007).

“Where a limitation is supported by some medical evidence but controverted by other evidence in



                                                  8
 Case 3:19-cv-19243-FLW Document 13 Filed 08/18/20 Page 9 of 21 PageID: 745



the record,” as here, “it is within the ALJ’s discretion whether to submit the limitations.” Zirnak

v. Colvin, 777 F.3d 607, 615 (3d Cir. 2014). The SSA defines work as “light” when it:

   involves lifting no more than 20 pounds at a time with frequent lifting or carrying of objects
   weighing up to 10 pounds. Even though the weight lifted may be very little, a job is in this
   category when it requires a good deal of walking or standing, or when it involves sitting
   most of the time with some pushing and pulling of arm or leg controls. To be considered
   capable of performing a full or wide range or light work, you must have the ability to do
   substantially all of these activities.

20 C.F.R. § 404.1567(b). The SSA has also explained that “light work generally requires the ability

to stand and carry weight for approximately six hours of an eight hour day.” Jesurum, 48 F.3d at

119 (citing Social Security Ruling 83-10).

       In this matter, the ALJ determined that Appellant has stable motor function, no difficulty

ambulating, no walking impairment, sufficient leg strength, sufficient hand strength, and

manageable pain. See A.R. 18l; see A.R. 294, 362, 388, 432, 467, 470, 488-90, 644-64. As the

ALJ clearly explained, Appellant’s pain was stable in May 2013, see A.R. 18, 294, Appellant had

full strength and no walking impairment in August and September 2014, id. 18, 467, 470,

Appellant was able to walk without an assistive device, pass a straight leg raise test, and stand on

her heels in December 2014, id. 488-89, and Appellant had full strength, a normal gait, and no

difficulty ambulating in 2017. Id. 644-64. The ALJ further based Appellant’s functional limitations

on the opinion of the state medical consultant, Dr. Rizwan, who determined that Appellant could

perform activities consistent with the SSA’s definition of light work. Id. 18. State experts such as

Dr. Rizwan deserve particular deference. See infra.

       The ALJ also relied on Appellant’s own testimony. See A.R. 17-19; Brown, 649 F.3d at

197 (“An ALJ must give ‘subjective complaints serious consideration.’”) (quoting Burns v.

Barnhart, 312 F.3d 113, 129 (3d Cir. 2002) (further citations omitted)). For example, Appellant

testified that she can prepare simple meals, do light laundry, vacuum, do light shopping, watch

                                                 9
Case 3:19-cv-19243-FLW Document 13 Filed 08/18/20 Page 10 of 21 PageID: 746



TV, read, do crossword puzzles, walk to visit relatives nearby, talk on the phone, walk for short

periods of time, go up and down stairs, sometimes while carrying weight, and type for short periods

of time. Id. 19, 45-60, 264-70. While “sporadic and transitory activities cannot be used to show an

ability to engage in substantial gainful activity,” Fargnoli, 247 F.3d at 40; Jesurum, 48 F.3d at

119, Appellant’s activities are routine and daily, and as such, consistent with an ability to perform

light work.

       Despite the above-referenced evidence supporting the ALJ’s residual functional capacity

determination, Appellant takes issue with how the ALJ weighed the opinions of Drs. Kulkarni,

Vekhnis, and Freeman, see Opp. Br., at 4-5, arguing that the ALJ “selectively considered” their

reports. Id. at 9. As the finder of fact, the ALJ must evaluate all medical opinions in the record

under the factors set forth in the regulations, resolve any conflicts, and determine how much weight

to give to each opinion. See 20 C.F.R. § 416.927(b)-(c). However, “[t]here is no legal requirement

that a physician have made the particular findings that an ALJ adopts in the course of determining”

a claimant’s residual functional capacity, Titterington v. Barnhart, 174 F. App’x. 6, 11 (3d Cir.

2006), nor that an ALJ adopt the medical opinion of the treating physicians. See, e.g., Jones, 954

F.2d at 129; Wright v. Sullivan, 900 F.2d 675, 683 (3d Cir. 1990); Newhouse v. Heckler, 753 F.2d

283, 286 (3d Cir. 1985). And while “the ALJ is responsible for making [a residual functional

capacity] determination based on the medical evidence,” he “is not required to seek a separate

expert medical opinion” to justify his ultimate decision. Mays v. Barnhart, 78 Fed. App’x. 808,

813 (3d Cir. 2003). Thus, if a treating physician’s opinion conflicts with other evidence in the

record, then the ALJ is entitled to accord it less than controlling weight or outright reject it.

Morales, 225 F.3d at 317 (citing Plummer, 186 F.3d at 429); Frankenfield v. Bowen, 861 F.2d 405,

408 (3d Cir. 1988); see also Kent v. Schweiker, 710 F.2d at 115 (3d Cir. 1983).



                                                 10
Case 3:19-cv-19243-FLW Document 13 Filed 08/18/20 Page 11 of 21 PageID: 747



       The ALJ must also explain his reasons for crediting or rejecting any medical opinion.

See Johnson, 529 F.3d at 203; Cotter, 642 F.2d at 706-707; C.F.R. § 404.939 (noting an ALJ’s

decision must be in writing and contain findings of fact and a statement of reasons). The Third

Circuit has “long been concerned with ALJ opinions that fail properly to consider, discuss and

weigh relevant medical evidence.” Fargnoli, 247 F.3d at 42; see also Dobrowolsky v.

Califano, 606 F.2d 403, 406-07 (3d Cir. 1979) (“This Court has repeatedly emphasized that the

special nature of proceedings for disability benefits dictates care on the part of the agency in

developing an administrative record and in explicitly weighing all evidence.”). Where there are

conflicting medical opinions, as here, the Third Circuit “recognize[s] a particularly acute need for

an explanation of the reasoning behind the ALJ’s conclusions, and will vacate or remand a case

where such an explanation is not provided.” Fargnoli, 274 F.3d at 42; Cotter, 642 F.2d at 706; see

also Ogden v. Bowen, 677 F. Supp. 273, 278 (M.D. Pa. 1987) (citing Brewster v. Heckler, 786

F.2d 581 (3d Cir. 1986)). Put another way, “unless the [Commissioner] has analyzed all evidence

and has sufficiently explained the weight he has given to obviously probative exhibits, to say that

his decision is supported by substantial evidence approaches an abdication of the court’s duty to

scrutinize the record as a whole to determine whether the conclusions reached are rational.” Gober,

574 F.2d at 776 (quoting Arnold v. Sec’y of Health, Ed. & Welfare, 567 F.2d 258, 259 (4th Cir.

1977) (internal quotations omitted)); see also Guerrero v. Comm’r of Soc. Sec., No. 05-1709, 2006

WL 1722356, at *3 (D.N.J. June 19, 2006) (“The ALJ’s responsibility is to analyze all the evidence

and to provide adequate explanations when disregarding portions of it.”), aff'd, 249 Fed. App’x.

289 (3d Cir. 2007). Courts must, in short, look for a “clear and satisfactory explanation of the

substantial basis on which” an ALJ’s determination rests. Torres v. Comm’r of Soc. Sec., No. 14-

6178, 2015 WL 8328346, at *8 (D.N.J. Dec. 8, 2015).



                                                11
Case 3:19-cv-19243-FLW Document 13 Filed 08/18/20 Page 12 of 21 PageID: 748



       I turn now to the present case. Drs. Vekhnis, Kulkarni, and Freeman indicated that

Appellant suffers from various impairments and pain, which, according to Appellant, support more

a severe functional limitation. Appellant takes issue with the reasons why the ALJ “granted little

weight” to these treating doctor’s opinions, id. 19, and instead, the ALJ granted “significant

weight” to the opinions of the state medical consultant and the physical therapist, id. 19, who

determined that, despite her impairments and pain, Appellant could perform light work, see Ex.

2F, and stand or walk for up to six hours. See Ex. 1A, 5A. As a preliminary matter, I question

whether the medical opinions in this case are contradictory, and note the general agreement as to

both the nature and severity of Appellant’s impairments. Dr. Vehknis does not offer any opinion

as to Appellant’s limitations, but her findings are consistent with three years of treatment notes

from the Orthopedic Spine Institute; to the extent that Dr. Freeman offers an opinion, which is far

from certain, he omits critical information that would enable the Court to review its probative value

or determine with whom he agrees; Dr. Kulkarni’s opinion is based in large part on evidence

showing Appellant has a normal gait and strength, and stable pain, even though his ultimate

conclusion is inconsistent with that evidence; and physicians at the Orthopedic Spine Institute

regularly observed that Appellant maintains a normal gait and strength, and a stable pain level.

Appellant overstates the extent to which there is conflicting medical evidence.

       Assuming such a conflict exists, I assess whether the ALJ relied on substantial evidence in

rejecting or crediting each expert’s opinion. Dr. Vekhnis’ “impression” was that Appellant has “a

history of cervical fusion . . . neck and low back pain, radicular pain . . . . [and] difficulty with

repetitive use of the hands.” Opp. Br., at 9; A.R. 489. Dr. Vekhnis did not extrapolate from this

impression, nor did she offer an assessment of Appellant’s workplace abilities, exertional capacity,

or functional limitations. Her report largely describes Appellant’s prior medical history, see A.R.



                                                 12
 Case 3:19-cv-19243-FLW Document 13 Filed 08/18/20 Page 13 of 21 PageID: 749



488, much of which is contradicted by other medical evidence in the record, as the ALJ noted. For

instance, despite Appellant’s history of back pain and cervical fusions, a 2012 MRI of her cervical

spine found “no compression fracture,” vertebrae “normal in height,” and “no significant

subluxation.” Id. 427. Similar examinations conducted throughout 2012 and 2013 found “no motor

weakness,” id. 307, strength “grossly intact,” id., “motor strength within normal limits,” id. 309,

that Appellant “is able to go from a seated to a standing position without any difficulty . . . . to get

on her heels and toes without any difficulty, [and to] walk[] with a normal gait,” id. 312, and that

Appellant could “return to work in a light-duty capacity with lifting restrictions of 25 pounds.” Id.

423-24; 427. A 2014 examination likewise found Appellant to have a “normal gait” and to be “able

to stand on heels and toes and do a shallow squat.” Id. 73. In this examination, Appellant’s cervical

spine was observed to be “unremarkable,” and Appellant could “flex to 60 degrees.” Id. After

administering a number of tests in 2015, the Orthopedic Spine Institute again found no evidence

of a back-related disability, “cervical neuropathy,” or “definitive upper extremity nerve

entrapment,” id. 306, and Appellant “denie[d] any weakness.” Id. 304.

        Dr. Vehknis also examined Appellant directly. Her findings appear to be identical to the

ALJ’s residual functional capacity determination, as well as other evidence in the record

supporting Appellant’s ability to perform light work, despite Appellant’s contention to the

contrary. For example, Dr. Vehknis found that Appellant “walked into the office without an

assistive device . . . was able to stand on toes . . . squat . . . [and] stand on heels.” Id. 488. Observing

Appellant’s cervical spine, she found “no vertebral tenderness, no spasm,” and that Appellant’s

“range of motion was functional.” Id. 489. Likewise, observing Appellant’s legs and shoulders,

Dr. Vekhnis found “full range of motion . . . no focal weakness, [and] no sensory loss.” Id.

Appellant points to Dr. Vekhnis’ opinion that Appellant has difficulty repetitively using her hands,



                                                    13
Case 3:19-cv-19243-FLW Document 13 Filed 08/18/20 Page 14 of 21 PageID: 750



which, if credited, would tend support a more serious functional limitation. Mot. to Remand, at 9.

A manipulative limitation is both rarely emphasized in the record and far from uncontroverted: Dr.

Freeman, Appellant’s regular pain management specialist and treating physician, found that

Appellant has “no limitation” with respect to “handling objects.” Id. 495. The ALJ was therefore

entitled to discount Dr. Vehknis’ opinion.

       Next, I turn to Dr. Freeman, who partially completed a medical source statement. In that

statement, Dr. Freeman indicated that Appellant is limited in her ability to lift, carry, stand, walk,

sit, push, and pull. Id. 19; 495. Dr. Freeman did not, however, specify the extent to which Appellant

is limited with respect to each work-related activity, despite being asked to do so. Id. 495. To the

extent that he omitted such information, his opinion is neither consistent nor inconsistent with the

opinions of the state consultant and physical therapist. In any event, Dr. Freeman completed

nothing more than a check-box evaluation, which is weak evidence. See, e.g., Mason v. Shalala,

994 F.2d 1058, 1065 (3d Cir. 1993); Zonak v. Commissioner of Social Security, 290 F. App’x. 493,

497 (3rd Cir. 2008) (finding that ALJ did not err when the ALJ rejected the opinion of a treating

physician because the physician’s opinion was provided in a checkbox format); Griffies v. Astrue,

855 F. Supp. 2d 257, 270 (D. Del. 2012) (remanding an ALJ’s decision that heavily relied upon

the treating physician’s checked-boxes opinion). The law is also “clear . . . that the opinion of a

treating physician does not bind the ALJ on the issue of functional capacity.” Brown v. Astrue, 649

F.3d 193, 197 n.2 (3d Cir. 2011); Chandler, 667 F.3d at 361. The ALJ was therefore entitled to

discount Dr. Freeman’s opinion.

       Finally, in evaluating Appellant for her worker’s compensation claim, Dr. Kulkarni

concluded that Appellant is totally disabled. See id. 19, 438-43. The Court first disagrees that Dr.

Kulkarni’s diagnoses, see id. 443, rationally lead to the conclusion “that [Appellant] is totally



                                                 14
Case 3:19-cv-19243-FLW Document 13 Filed 08/18/20 Page 15 of 21 PageID: 751



disabled as a functional unit.” Id. For instance, one such diagnosis—“decompression of the spinal

cord and nerve roots at T7 and T8”—developed after an accident in 1999, yet Appellant worked

for over a decade thereafter, including as an administrative clerk for Catholic Charities, while

effectively managing her chronic pain. Similarly, Dr. Kulkarni explicitly relied on treatment

records and progress notes which themselves are consistent with an ability to perform light work,

and on the basis of which other doctors reached a far less extreme conclusion as to Appellant’s

impairments and limitations. See id. 440-42. Even assuming that Dr. Kulkarni’s diagnoses permit

an inference of total disability, “[w]here the evidence conflicts, the ALJ may choose whom to

credit.” Masher v. Astrue, 354 Fed. App’x. 623, 627 (3d Cir. 2009) (internal citations, quotations,

alterations omitted). Here, the ALJ chose to credit other medical opinions, and he did so on the

basis of the medical evidence presented therein, see, e.g., supra, not his “own credibility

judgments, speculation, or lay opinion.” Morales, 225 F.3d at 317-18; Plummer, 186 F.3d at 429;

Frankenfield, 861 F.2d at 408. In sum, the ALJ “was within his statutory authority” to accord

“little weight” to Drs. Kulkarni, Vekhnis, and Freeman. See Brown, 649 F.3d at 196-97; see also

Mazzella v. Colvin, 2014 WL 6908135, at *1 (M.D. Pa. Dec. 8, 2014).

       The ALJ was likewise entitled to credit the state medical consultant and physical therapist.

First, state agency medical opinions “merit significant consideration.” Chandler v. Comm’r of Soc.

Sec., 667 F.3d 356, 361 (3d Cir. 2011); SSR 96-6p (“Because State agency medical and

psychological consultants . . . are experts in the Social Security disability programs, . . . 20 C.F.R.

§§ 404.1527(f) and 416.927(f) require [ALJs] . . . to consider their findings of fact about the nature

and severity of an individual's impairment(s) . . . .”). Contrary to a case where “[n]o physician

suggested the activity [Appellant] could perform was consistent with the definition of light work

set forth in the regulations,” Doak v. Heckler, 790 F.2d 26, 29 (3d Cir. 1986), and where there is



                                                  15
Case 3:19-cv-19243-FLW Document 13 Filed 08/18/20 Page 16 of 21 PageID: 752



no other medical evidence available to the ALJ, see Frankenfield, 861 F.2d 405, here the state

expert found that Appellant can engage in activities consistent with the SSA’s definition of light

work. Second, after conducting perhaps the most extensive examination in the record, a

“kinetmatic strength and work capacity protocol,” id. 320-37, the physical therapist found that

Appellant could perform “light category work” despite “demonstrate[ing] significant sub-

maximum effort,” i.e., “a conscious [] effort to portray work ability below actual ability.” Id. 335.

The ALJ adopted the therapist’s conclusion as to Appellant’s limitations, notwithstanding the fact

that Appellant overstated them. In other words, despite Appellant’s “self-limiting strength effort,”

id., which implies an even smaller “true residual functional deficit,” id., the ALJ included

significant limitations in his residual functional capacity determination. Certainly, if there were

grounds to disregard any limitations because of “strong symptom magnification,” id., then the ALJ

did not commit reversible error by failing to conclude that Appellant has greater functional

limitations.

       In sum, as the ALJ stated, Drs. Kulkarni, Vekhnis, and Freeman are “contradicted by

evidence that showed full strength and normal walking.” A.R. 18. While ALJ could have provided

a more thorough explanation, his decision is supported by substantial evidence. In making his

residual functional capacity determination, the ALJ need not discuss “every tidbit of evidence

included in the record.” Hur v. Barnhart, 94 Fed. App’x. 130, 133 (3d Cir. 2004). He must simply

“explain [any] conciliations and rejections,” as he did here. Burnett, 220 F.3d at 122. Moreover,

“there is no format to which an ALJ must adhere when giving [his] reasoning,” as long as his

opinion permits “meaningful review,” which it does. Tompkins v. Astrue, 2013 WL 1966059, at

*13 (D.N.J. May 10, 2013) (quoting Jones, 364 F.3d at 505); Stockett, 216 F. Supp. 3d at 459.

Accordingly, the Court affirms the ALJ’s decision to credit and reject certain medical experts, as



                                                 16
Case 3:19-cv-19243-FLW Document 13 Filed 08/18/20 Page 17 of 21 PageID: 753



well as his conclusion that the record does not support “a functional limitation severe enough to

preclude [Appellant] from working.” Jones, 954 F.2d at 128-29.

       Appellant also takes issue with how the ALJ weighed her obesity. See Opp. Br., 9-15. “[A]n

ALJ must meaningfully consider the effect of a claimant’s obesity, individually and in

combination with her impairments.” Diaz, 577 F.3d at 504. A single, cursory assurance that an

ALJ has considered a claimant’s obesity will be insufficient to satisfy this requirement. See, e.g.,

Sutherland v. Berryhill, No. 3:17-00124, 2018 WL 2187795, at *9 (M.D. Pa. Mar. 6, 2018), report

and recommendation adopted sub nom, 2018 WL 2183359 (M.D. Pa. May 11, 2018). On the other

hand, evidence that an ALJ has “considered any additional and cumulative effects of obesity,”

coupled with an analysis of the relevant medical evidence, will be sufficient. See, e.g., Cooper v.

Comm’r of Soc. Sec., 563 Fed. App’x. 904, 911 (3d Cir. 2014). Here, the ALJ adequately and

explicitly contemplated the aggravating effects of Appellant’s obesity, evaluating it within the

context of the overall record and her other physical impairments. See A.R. 17; Woodson v. Comm’r

Soc. Sec., 661 Fed. App’x. 762, 765 (3d Cir. 2016). Accordingly, although a more thorough

explanation would have been helpful, I find that substantial evidence supports the ALJ’s

determination in this regard. See Hoyman v. Colvin, 606 Fed. App’x. 678, 680 (3d Cir. 2015).

       The same is true for Appellant’s claim that the ALJ did not consider the side effects of her

pain medication, such as fatigue, her self-reported severe pain and peripheral neuropathy, or her

headaches. See Opp. Br., at 7, 17-18. The Court finds that substantial evidence supports the ALJ’s

decision not to include these limitations in his residual functional capacity assessment. As the ALJ

explained, see A.R. 17-19, Appellant’s claims are contradicted by the medical evidence, her course

of treatment, and other evidence in the record, such as her testimony. See Hartranft v. Apfel, 181

F.3d 358, 362 (3d Cir. 1999) (“Allegations of pain and other subjective symptoms must be



                                                17
Case 3:19-cv-19243-FLW Document 13 Filed 08/18/20 Page 18 of 21 PageID: 754



supported by objective medical evidence.”); Arreizaga v. Berryhill, No. 17-10631, 2019 WL

851581, at *8 (D.N.J. Feb. 21, 2019) (“An ALJ may discount a claimant’s subjective complaints

if they are inconsistent with the evidence of record.”).

        With respect to side effects from her medication, during multiple medical examinations

between 2014 and 2018, Appellant never complained of and often affirmatively denied

experiencing any. See, e.g., A.R. 309, 502, 509, 511-12, 580, 582, 583, 585, 586, 591-92, 595,

597, 600, 601, 603, 606, 615, 618, 626, 630, 631, 634, 635, 637, 639, 643, 643, 645, 647, 650-51,

654, 655, 658, 659, 661, 662, 664. When Appellant applied for DIB, she likewise answered “none”

when asked whether she suffers from side effects. Id. 260. As for her headaches, aside from

isolated complaints in 2012 and 2014, see A.R. 439, Appellant denied having them at five

appointments in 2014, eleven appointments in 2015; and nine appointments in 2016. See A.R. 466,

467, 469, 498, 501, 504, 507, 510, 513, 581, 584, 587, 590, 593, 596, 599, 602, 605, 608, 611, 614,

617, 620, 624, 628, 632, 635. The ALJ also explained that the record belies Appellant’s claim of

peripheral neuropathy: there is medical evidence showing that Appellant has a normal gait, can

ambulate without difficulty, and is able to use her hands for a variety of daily tasks. See A.R. 18-

19; 45-60. Finally, the ALJ explained that the medical record, see A.R. Ex. 2F, and Appellant’s

daily routine alike contradict the “intensity, persistence, and limiting effects” of her self-reported

pain. See Stockett, 216 F. Supp. 3d at 462 (“In any case, Plaintiff’s reports of her activities of daily

living support a finding that no such limitations existed.”); Woodson, 661 Fed. App’x. at 766-67

(“[E]vidence reasonably supports the ALJ’s credibility finding, including [Appellant’s] daily

routines, including doing household chores, and driving locally . . . . Substantial evidence supports

the ALJ’s decision regarding the credibility of Woodson’s subjective statements.”).

        As such, I find that the ALJ’s determination in this regard is supported by substantial

evidence. See, e.g., Horodenski v. Comm’r of Soc. Sec., 215 F. App’x 183, 189 (3d Cir. 2007)

                                                  18
    Case 3:19-cv-19243-FLW Document 13 Filed 08/18/20 Page 19 of 21 PageID: 755



(stating that an ALJ’s credibility determination should only be rejected in an “extraordinary case”);

Hoyman v. Colvin, 606 Fed. App’x. 678, 681 (3d Cir. 2015) (“The credibility determinations of an

administrative judge are virtually unreviewable on appeal.”) (quoting Bieber v. Dep’t of the Army,

287 F.3d 1358, 1364 (Fed. Cir. 2002)); Blue Ridge Erectors v. Occupational Safety & Health

Review Comm’n, 261 Fed. App’x. 408, 410 (3d Cir. 2008) (refusing to overturn an ALJ’s

credibility determination unless it is “inherently incredible or patently unreasonable”); see also St.

George Warehouse, Inc. v. NLRB, 420 F.3d 294, 298 (3d Cir. 2005).

      B. The ALJ’s Hypotheticals to the Vocational Expert

         Appellant finally raises an objection to the ALJ’s conclusion at Step four 1 that Appellant

retains the limited functional capacity to perform her past relevant work as an administrative clerk.

Appellant asserts that the ALJ “is required to propound a hypothetical containing all of the

claimant’s credibly established limitations” but failed to do so. Mot. to Remand, at 18. The Third

Circuit does “not require an ALJ to submit to the vocational expert every impairment alleged by a

claimant.” Rutherford v. Barnhart, 399 F.3d 546, 554 (3d Cir. 2005). While a hypothetical omitting

“medically undisputed evidence of scientific impairments . . . is not substantial evidence” on which

an ALJ can rely, Podedworny v. Harris, 745 F.2d 210, 218 (3d Cir. 1984), and such a hypothetical

“must reflect all of a claimant’s impairments,” Chrupcala v. Heckler, 829 F.2d 1269, 1276 (3d

Cir. 1987), the Third Circuit has interpreted this directive to require an ALJ to “accurately convey”

only a claimant’s “credibly established limitations.” Rutherford, 399 F.3d at 554. Even so, a

limitation need not be “medically supported and otherwise uncontroverted in the record” to be

credibly established. Rutherford, 399 F.3d at 554. “[L]imitations that are asserted by the claimant

but that lack objective medical support may possibly be considered nonetheless credible.” Id. As


1
         Appellant calls this the ALJ’s Step five determination, see Mot. to Remand, at 17-18, but this case was
decided at Step four, see A.R. 19.

                                                         19
Case 3:19-cv-19243-FLW Document 13 Filed 08/18/20 Page 20 of 21 PageID: 756



to such limitations, “the ALJ . . . should not reject a claimed symptom that is related to an

impairment and is consistent with the medical record” even if “there is no objective medical

evidence to support it.” Id.; see also C.F.R. §929(c)(3).

       With this framework in mind, I turn to the present case. The ALJ asked the vocational

expert the following question: “Say a hypothetical individual is limited to light work [as Appellant

is]. Could she return to . . . [her] past work [as an administrative clerk]?” A.R. 64. The vocational

expert answered yes, but “only as [it] is described in the [Dictionary of Occupational Titles], not

as the Claimant performed it.” Id. The ALJ also asked the vocational expert whether a hypothetical

person limited to either frequent or occasional “reaching, fingering, and handling, bilaterally”

could return to past work. Id. If frequent, then the expert said yes, but if occasional, then no. Id.

Finally, the ALJ asked whether Appellant could perform sedentary work if she were limited to

occasional reaching, fingering, and handling. The vocational expert testified that Appellant could

not, which supports a finding of disability for such a person. Although more specific hypotheticals

would have been helpful, see Burns v. Barnhart, 372 F.3d 113, 122 (3d Cir. 2002) (directing the

ALJ to describe in “greater specificity” the “type of limitations” from which claimants suffer);

Ramirez v. Barnhart, 372 F.3d 546, 554 (3d Cir. 2004) (interpreting Burns to require, simply,

“great specificity”), the Court finds that the ALJ’s hypotheticals here constitute substantial

evidence. Even though the ALJ found no manipulative limitation in his residual functional capacity

assessment, a finding supported by substantial evidence, see supra, his second and third

hypotheticals “adequately capture and recite” such a limitation. Ramirez, 372 F.3d at 555.

Moreover, the ALJ was entitled to exclude Appellant’s self-reported pain level, headaches, and

the side effects of her medication, because he found them to be belied by other evidence in the

record. See supra; Rutherford, 399 F.3d at 554 (“Limitations that are medically supported but are



                                                 20
Case 3:19-cv-19243-FLW Document 13 Filed 08/18/20 Page 21 of 21 PageID: 757



also contradicted by other evidence in the record may or may not be found credible—the ALJ can

choose to credit portions of the existing evidence.”). As such, the ALJ properly conveyed

Appellant’s impairments to the vocational expert.

IV.    CONCLUSION

       Because there is substantial evidence supporting the ALJ’s residual functional capacity

determination, and because the ALJ properly applied the SSA’s five-step process for evaluating

whether a claimant is entitled to disability benefits, the Court DISMISSES Appellant’s appeal.



DATED: August 18, 2020                                     /s/ Freda L. Wolfson
                                                           Freda L. Wolfson
                                                           U.S. Chief District Judge




                                              21
